                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      February 24, 2019

VIA CM/ECF
AND EMAIL


The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Wilson Perez, 17 Cr. 513 (AT)

Dear Judge Torres:

        The defendant is scheduled to be sentenced on March 18, 2019, in connection with his role
in aiding and abetting the use and carrying of a firearm during a kidnapping. The Government
submits this letter in advance of this sentencing and respectfully submits that a Guidelines sentence
of 60 months’ imprisonment, which is also the statutory mandatory minimum sentence, is
warranted here.

                                           Background

   A. The Indictment

       Count Three of the Indictment in this case charged the defendant with using, carrying, and
possessing a firearm during and in relation to a kidnapping, and aiding and abetting the same,
which firearm was brandished and discharged, in violation of Title 18, United States Code, Section
924(c)(1)(A)(i), (ii), (iii) and 2 (Presentence Investigation Report (“PSR”), Dkt. No. 51 ¶¶ 1-4.)
On August 15, 2018, the defendant pled guilty before Your Honor to the lesser included offense
of Count Three, that is, the use, carrying, and possession of a firearm during and in relation to a
kidnapping, and aiding and abetting the same, in violation of Title 18, United States Code, Section
924(c)(1)(A)(i) and 2. (Id. ¶ 6.)

   B. The Offense

        In August of 2017, the defendant agreed with his two co-defendants to help them rob a van
belonging to a drug trafficking organization (“DTO”); another individual (“Individual-1”) who
worked with the DTO claimed that several kilograms of cocaine could be found inside the van.
(Id. ¶ 9.) When the defendant and his two co-defendants arrived at the van at the appointed time,
however, the van appeared to have already been burglarized. (Id.) The defendant and his co-
 February 24, 2019
 Page 2

conspirators went to confront Individual-1 about the situation, but could not find him. They
concluded that Individual-1 must have robbed the van himself, and then framed the three of them.
Angry at being cheated, the three co-conspirators decided to try to kidnap Individual-1 and force
him to split the robbery proceeds with them. (Id.)

       The defendant and his co-conspirators then kidnapped Individual-1 from the Bronx,
stopping along the way so that one of the kidnappers could get a gun before driving Individual-1
to a garage in Manhattan. There, they beat him, then forced Individual-1 back into the car at
gunpoint and continued to beat him as they drove him toward the Bronx. As the defendant and his
co-conspirators attempted to drive Individual-1 away from the garage in Manhattan, the gun was
brandished and discharged; thankfully, Individual-1 was not hit. At that point, Individual-1
escaped from the moving vehicle onto the Major Deegan Highway. Individual-1 required
treatment for his injuries, but survived.

   C. The Defendant’s Criminal History

        According to the Probation Office, the defendant is in Criminal History Category I. (PSR
¶ 25.) The Probation Office noted that the defendant has two prior convictions for disorderly
conduct in 2015 and 2011, as well as a youthful offender adjudication relating to a knife-attack
robbery in the first degree, for which he received five years’ probation. (PSR ¶¶ 22 – 24.) The
Government had also provided the Probation Office with information regarding a number of sealed
prior arrests. (PSR ¶ 28.)

   D. The Guidelines Calculation

       As set forth in the plea agreement and the PSR, the Guidelines sentence for the lesser
included offense charged in Count 3 is the mandatory minimum term of imprisonment, here, 60
months. (PSR ¶ 6.)

                                             Discussion

        The relevant sentencing factors, as set forth in Title 18, United States Code, Section
3553(a), make clear that a Guidelines sentence of 60 months’ imprisonment is warranted here.
The defendant states that he accepts responsibility for his actions, and his plea allocution and his
sentencing submission indicate that this is so. Moreover, the injuries suffered by the defendant
while incarcerated—regardless of the circumstance under which they were incurred— and the
difficult circumstances he has faced in his personal life are all factors that are appropriately
considered by the Court in fashioning an appropriate sentence. Likewise, the Court should take
into account the defendant’s attempts to better himself by engaging in numerous programs and in
working toward his G.E.D.

        But while the defendant’s acceptance of responsibility should be considered by the Court,
the Court must also consider that (as the Probation Office notes) that this is not the defendant’s
first conviction, nor is it his first conviction relating to a violent robbery offense with the use of a
weapon. He was previously convicted of assisting another individual in a violent, knife-point
robbery. He received just 5 years’ probation, but instead of learning from his lenient treatment,
 February 24, 2019
 Page 3

the defendant again decided to engage in criminal conduct in order to make money, attempting to
assist others in a drug robbery. When that robbery did not take place, he had the opportunity to
withdraw from this dangerous and illegal scheme, but instead he decided to join with his co-
conspirators to seek revenge, which resulted in the dangerous kidnapping of Individual-1. For this
reason, the Government’s position is that the Guidelines sentence, the 60-month mandatory
minimum period of incarceration, is a sentence that is sufficient but not greater than necessary to
accomplish the goals of sentencing.

                                           Conclusion

      For the reasons set forth above, the defendant should be sentenced to a Guidelines term of
60 months’ imprisonment.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: _____/s/____________________
                                                     Jessica Fender
                                                     Margaret Graham
                                                     Assistant United States Attorneys
                                                     (212) 637-2276 / 2923
